Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 5/7/2021.  In virtue of this communication, claims 1-5 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20220141731 (hereinafter referred to as Rugeland). 
Consider claims 1, 4, Rugeland teaches a user equipment comprising: 
a processor and a memory (see at least ¶ [0088], Fig. 12, “…The processing circuitry 1210 is configured to perform processing described above, e.g., in FIG. 3 and/or FIG. 11, such as by executing instructions stored in memory 1230…”), the processor configured to 
receive from a base station, configuration information configuring the user equipment to provide assistance information indicating a preference of the user equipment to leave RRC connected state, and transmit to the base station, assistance information indicating that a preferred RRC state of the user equipment is an RRC state in which an RRC connection is suspended (see at least ¶ [0057], “…to effect suspension of the connection 18, a first access node 20A in the first AN 12A transmits control signaling 22 to the wireless device 16 indicating that the connection 18 is to be suspended. The wireless device 16 may correspondingly receive the control signaling 22 and suspend the connection 18 according to the control signaling 22…, and see at least ¶ [0057], …the notification area as including one area 24A of the first wireless communication network 10A and one area 24B of the second wireless communication network 10B. With the notification area 24 defined in this way, the wireless device 16 may engage in mobility between the networks 10A, 10B without notifying either of the networks 10A, 10B, so long as the wireless device 16 stays within the notification area 24…”). 
Consider claim 5, Rugeland teaches a base station comprising: a processor and a memory (see at least ¶ [0089], Fig. 13, “…The processing circuitry 1310 is configured to perform processing described above, e.g., in any of FIGS. 4-9, such as by executing instructions stored in memory 1330…”), the processor configured to 
transmit to a user equipment, configuration information configuring the user equipment to provide assistance information indicating a preference of the user equipment to leave RRC connected state, and receive from the user equipment, assistance information indicating that a preferred RRC state of the user equipment is an RRC state in which an RRC connection is suspended (see at least ¶ [0057], “…to effect suspension of the connection 18, a first access node 20A in the first AN 12A transmits control signaling 22 to the wireless device 16 indicating that the connection 18 is to be suspended. The wireless device 16 may correspondingly receive the control signaling 22 and suspend the connection 18 according to the control signaling 22…, and see at least ¶ [0057], …the notification area as including one area 24A of the first wireless communication network 10A and one area 24B of the second wireless communication network 10B. With the notification area 24 defined in this way, the wireless device 16 may engage in mobility between the networks 10A, 10B without notifying either of the networks 10A, 10B, so long as the wireless device 16 stays within the notification area 24…”).
Consider claim 2 (depends on claim 1), Rugeland discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Rugeland teaches the processor is configured to transmit the assistance information when the user equipment expects not to send or receive any more data in near future (see at least ¶ [0057], “…to effect suspension of the connection 18, a first access node 20A in the first AN 12A transmits control signaling 22 to the wireless device 16 indicating that the connection 18 is to be suspended…” and see at least ¶ [0065], “…The wireless device 16 may do so for instance while camping in the area 24B of the second wireless communication network 10B and/or while the connection 18 with the first AN 12A is suspended. This way, even if the first AN 12A loses the context for the suspended connection 18 and thereby becomes unable to page the wireless device 16 using a paging identifier assigned by the first AN 12A, the wireless device 16 can still be paged using the paging identifier 34 assigned by the first CN 14A…”).
Consider claim 3 (depends on claim 1), Rugeland discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Rugeland teaches the processor is configured to start a timer after transmitting the assistance information, the timer specifies the time until the user equipment can transmit the assistance information after transmitting the assistance information (see at least ¶ [0064], “…configuring a timer, e.g., an RNA update timer, at the wireless device 16 that limits the amount of time the wireless device 16 remains in the inactive state with respect to AN 12A while camping in network 10B…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645